Cooley, J.
I concur in the opinion in these cases. The case of Albany & Boston Mining Co. v. Auditor General 37 Mich. 391, on which defendants rely, has little resemblance to this, and none at all in the principles which should govern. In that case the roll was not completed by the day fixed for a review, and in that particular the statute was not complied with; but there had been no attempt to obtain a hearing on the assessment, and there was neither showing nor plausible pretense of injury. In this case the disregard of law and the wrong to complainants are equally manifest.